Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-26 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 9, 15, 23, and 24 are amended
- claims 3, 4, 8, 10, 20, and 25 are cancelled
- claim 26 is new
b.	This is a final action on the merits based on Applicant’s claims submitted on 04/12/2021.


Response to Arguments

Regarding claims 1, 2, 5-7, 9, 11-19, 21-24, and 26 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see "Applicant Arguments/Remarks Made in An Amendment", filed on 04/12/2021, with respect to Wang et al. US Pub 2012/0039253 (hereinafter “Wang”), in view of Condoluci et al. NPL “Towards 5G DenseNets: Architectural Advances For Effective Machine-Type Communications over Femtocells” IEEE Jan 2015 (hereinafter “Condoluci”), of Huang at al. US Pub 2018/0035327 (hereinafter “Huang”), of Vrzic at al. US Pub 2016/0353493 (hereinafter “Vrzic”), and of Xiong et al. US Pub 2017/0230951 (hereinafter “Xiong”), and further in view of Lee et al. US Pub 2011/0300858 (hereinafter “Lee”), of Bonneau et al. (U.S. Publication No. 2009/0072024), and of Kim et al. (U.S. Publication No. 2012/0282956), have been fully considered and are persuasive. The previous rejection of claims 1, 2, 5-7, 9, 11-19, 21-24, and 26 has been withdrawn.

Allowable Subject Matter

Claims 1, 2, 5-7, 9, 11-19, 21-24, and 26 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for MTC and HTC devices deployment in home and commercial facilities. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 9, and 15 is the inclusion of the features, "wherein the cloud data facility arranges the data with third data of a second bundle based on the data and the third data corresponding to respective instances of a first type of sensor,
wherein the cloud data facility arranges the second data with fourth data of the second bundle based on the second data and the fourth data corresponding to respective instances of a second type of sensor that is different from the first type of sensor". These features, as incorporated into other features of the independent claims 1, 9, and 15 are neither known from, nor rendered obvious by, the available prior arts. It would have not been obvious to one skilled in the art to bridge the gap to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained. Consequently, Wang, Condoluci, Huang, Vrzic, Xiong, Lee, Bonneau, Kim, and Gleixner, individually and as a whole do not teach the claim limitations above.
Claims 2, 5-7, and 21 depend on claim 1; claims 11-14 and 22 depend on claim 9; claims 16-19, 23-24, and 26 depend on claim15; therefore, these claims are considered allowable on the basis as the parent claims 1, 9, and 15 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 9, and 15 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466